Citation Nr: 1605088	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether the severance of service connection for degenerative joint disease (DJD) of the right knee effective August 1, 2011, was proper.

2.  Entitlement to a disability rating in excess of 10 percent for right knee strain status post meniscectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to September 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2015, the Veteran appeared at a Travel Board hearing in connection with his claim before a Veterans Law Judge (VLJ) who is now unavailable to take part in a decision on the appeal.  While the Veteran was afforded the opportunity for a new hearing before a different VLJ who would ultimately decide the case, the Veteran declined and asked that the claim be considered based on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating in excess of 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The grant of service connection for DJD of the right knee was in effect for more than 10 years at the time of the severance of service connection in August 2011; there was no showing of fraud in the initial grant of service connection for such disability or that the Veteran lacked the requisite length or character of service.

CONCLUSION OF LAW

The severance of service connection for DJD of the right knee, effective August 1, 2011, was improper; restoration of service connection is warranted. 38 U.S.C.A. 
§ 5112 (West 2014); 38 C.F.R. §§ 3.105(d), 3.114, 3.957 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board restores service connection for DJD of the right knee.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

In a June 1994 rating decision, service connection was granted for right knee strain and a noncompensable rating was assigned.  Subsequently, in September 1998, a 10 percent disability rating was assigned under Diagnostic Code 5259 for symptomatic residuals of removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).  In a June 2000 rating decision, service connection was granted for DJD of the right knee.  A separate initial 10 percent disability rating was assigned under Diagnostic Code 5003, effective January 7, 2000, due to painful motion of the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A December 2010 rating decision proposed a severance of service connection for DJD of the right knee based on a finding of clear and unmistakable error (CUE), in that separate ratings for right knee strain and DJD of the right knee constitute impermissible pyramiding under 38 C.F.R. § 4.14 (2015).  The Veteran was mailed notice of the proposed severance in December 2010.  A May 2011 decision purported to sever service connection for DJD of the right knee, effective August 1, 2011. 

Subject to the limitations in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the government.  38 C.F.R. § 3.105(d). 
The procedural protections of a proposed rating action, 60 days to present additional evidence and the right to request a hearing within 30 days, apply for any case in which service connection is to be severed.  In contrast to a rating reduction, there is no distinction between cases where severance of service connection would result in a reduction of overall compensation payments.  See 38 C.F.R. § 3.105(d) & (i).  If these procedures are not followed, the severance of service connection is generally void ab initio.  A review of the record demonstrates that VA met the due process requirements under 38 C.F.R. § 3.105(d) and (i). 

However, additional limitations set forth in § 3.957 apply to this case.  Service connection that has been in effect for a disability for 10 or more years will not be severed except upon a showing that the original grant was based on fraud, or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the grant of service connection to the effective date of the rating decision that severs service connection, after compliance with § 3.105(d). 

Here, the initial grant of service connection for DJD of the right knee was made effective as of January 7, 2000; more than 10 years prior to the May 2011 rating decision that severed service connection effective August 1, 2011.  In addition, there is no showing of fraud, or that the Veteran lacked the requisite service or character of discharge at the time of the original grant of service connection. 

The RO has indicated that the subsequent grant of a separate, compensable rating for DJD of the right knee in addition to the already service-connected right knee strain constituted impermissible pyramiding under 38 C.F.R. § 4.14 and, therefore, was the product of CUE.  See, e.g., Russell v. Principi, 3 Vet. App. 310 (1992) (indicating that one avenue to establish CUE is a showing that the statutory or regulatory provisions at the time were incorrectly applied, the error is undebatable would have changed the outcome of the case).  Notwithstanding such finding, service connection for DJD of the right knee is protected under the provisions of 
§ 3.957.  Therefore, the severance of service connection was improper, and service connection for DJD of the right knee must be restored.

ORDER

Service connection for DJD of the right knee is restored effective August 1, 2011.


REMAND

The Veteran asserts that his service-connected right knee disability is more severe than the current disability rating reflects.  During the Veteran's July 2015 Board hearing, he testified that he receives VA treatment for his right knee disability.  However, the record only contains VA treatment records dated through July 2011.  As such, nearly five years of treatment records are outstanding.  Accordingly, the Board finds remand is warranted so that the RO may obtain and associate with the record all VA treatment records dated from July 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2011 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  After all development has been completed, and any other development deemed necessary by the AOJ, re-adjudicate the claim of entitlement to an increased disability rating for a right knee disability.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


